775 N.W.2d 796 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Joseph HENDRIX, Defendant-Appellant.
Docket No. 137865. COA No. 277919.
Supreme Court of Michigan.
December 30, 2009.

Order
By order of March 23, 2009, the application for leave to appeal the October 16, 2008 judgment of the Court of Appeals was held in abeyance pending the decisions in People v. Borgne (Docket No. 134967) and People v. Shafier (Docket No. 135435). On order of the Court, the cases having been decided on July 1, 2009, 483 Mich. 178, 768 N.W.2d 290 (2009) and 483 Mich. 205, 768 N.W.2d 305 (2009), the application is again considered. Pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration of the issue raised by the defendant but not addressed by that court during its initial review of this case, specifically, whether the prosecutor presented sufficient evidence of the defendant's identity as the person who stole the van and pushed the victim from the van during the theft. In all other respects, leave to appeal is DENIED because we are not persuaded that the remaining questions presented should be reviewed by this Court.
We do not retain jurisdiction.